***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    NATASHA B. v. DEPARTMENT OF CHILDREN
                 AND FAMILIES*
                   (AC 41187)
                        Sheldon, Keller and Bear, Js.

                                   Syllabus

The plaintiff appealed to this court from the judgment of the trial court
    dismissing her appeal from the decision of a hearing officer of the
    defendant Department of Children and Families, who upheld the depart-
    ment’s decision to substantiate allegations of physical abuse, physical
    neglect, and emotional neglect by the plaintiff against a minor child and
    to place the plaintiff’s name on its child abuse and neglect central
    registry. The plaintiff claimed, inter alia, that the trial court improperly
    concluded that a finding of chronicity was not required to place the
    plaintiff’s name on the central registry. Specifically, the plaintiff claimed
    that, because the hearing officer made an explicit finding that there was
    no chronicity, her name could not be placed on the central registry. Held:
1. The trial court properly concluded that a finding of chronicity was not
    required to place the plaintiff’s name on the child abuse and neglect
    central registry; although the hearing officer must consider whether the
    abuse was chronic, there was no requirement in the state regulations
    or in the department’s policy manual that the hearing officer must find
    chronicity as a prerequisite to adding a person’s name to the child abuse
    and neglect central registry, and such a requirement would circumvent
    the legislature’s intent to prevent or discover abuse of children, as the
    department would be left in the anomalous position of being unable to
    list individuals on the central registry who commit a single severe and
    intentional violent act against a child.
2. The trial court did not err in concluding that the hearing officer did not
    improperly shift the burden of proof to the plaintiff when the hearing
    officer scheduled a second hearing date so that the parties could present
    evidence regarding whether the plaintiff had demonstrated changed
    conditions that justified the removal of her name from the child abuse
    and neglect central registry; although the hearing officer found that the
    department had proved that the allegations against the plaintiff had
    been substantiated and that it was appropriate to place her name on the
    child abuse and neglect central registry, the hearing officer subsequently
    provided the plaintiff with an opportunity to prove that her name should
    be removed from the central registry in part by providing documentation
    showing that, since the time her name was placed on the central registry
    in 2007, changed conditions warranted the removal of her name from
    the central registry, and because the plaintiff failed to prove those
    changed conditions, the hearing officer reasonably concluded that she
    could not make a finding that changed conditions existed sufficient to
    modify the department’s decision to include the plaintiff’s name on the
    central registry.
           Argued January 14—officially released April 23, 2019

                             Procedural History

   Administrative appeal from the decision by a hearing
officer of the defendant upholding a substantiation of
a finding of physical abuse, physical neglect, and emo-
tional neglect by the plaintiff against a minor child and
placing the plaintiff’s name on the defendant’s child
abuse and neglect central registry, brought to the Supe-
rior Court in the judicial district of Waterbury, where
the matter was transferred to the judicial district of New
Britain and tried to the court, Huddleston, J.; judgment
dismissing the appeal, from which the plaintiff appealed
to this court. Affirmed.
  Dale R. Funk, for the appellant (plaintiff).
  John E. Tucker, assistant attorney general, with
whom, on the brief, were George Jepsen, former attor-
ney general, and Benjamin Zivyon, assistant attorney
general, for the appellee (defendant).
                          Opinion

   BEAR, J. The plaintiff, Natasha B., appeals from the
judgment of the trial court dismissing her appeal from
the decision of a hearing officer of the defendant, the
Department of Children and Families (department),
who upheld the department’s decision to substantiate
allegations of physical abuse, physical neglect, and emo-
tional neglect by the plaintiff against a minor child and
to place the plaintiff’s name on its child abuse and
neglect central registry (central registry). On appeal,
the plaintiff claims that the court improperly concluded
that (1) a finding of chronicity was not required to place
the plaintiff’s name on the central registry, and (2) the
hearing officer did not improperly shift the burden of
proof to the plaintiff to demonstrate changed conditions
that would justify removal of her name from the central
registry. We affirm the judgment of the trial court.
   The following facts, as found by the hearing officer,
and procedural history are relevant to this appeal. The
plaintiff was employed as a ‘‘one to one’’ worker for a
thirteen year old minor child, C, at a residential treat-
ment facility. On July 13, 2007, C was sent to her room
after she and other residents began throwing chairs. C
attempted to leave her room by forcing open the door
while the plaintiff held the door shut from outside the
room. After C forced open the door, the plaintiff pushed
C back into the room, where a physical struggle ensued.
During the struggle, the plaintiff repeatedly struck C in
the face with a closed fist before other staff members
separated the plaintiff and C. C was subsequently trans-
ported to the hospital after sustaining scratches and
bruises to her face. As a result of the incident, the
plaintiff was terminated from her position and was
charged with risk of injury to a child and assault in
the third degree. The charges against the plaintiff were
dismissed in 2009 after she satisfied the conditions
required for her accelerated rehabilitation.
   After its investigation of the incident, the department
substantiated allegations of physical abuse, physical
neglect, and emotional neglect by the plaintiff against
C1 and placed the plaintiff’s name on its central registry.
See General Statutes (Rev. to 2007) §§ 17a-101g and
17a-101k.2 On January 26, 2015,3 the plaintiff, after being
told by a prospective employer that her name was on
the central registry, wrote a letter to the department
seeking to remove her name from the central registry.4
After receipt of the letter, the department scheduled a
substantiation hearing. At the hearing, the plaintiff, who
initially represented herself, testified about the 2007
incident with C and asserted that, since the incident,
she had completed court-mandated counseling and
community service and that she had not been involved
in any other incidents with minor children.
  On February 23, 2015, the hearing officer issued a
notice to both parties, stating that additional testimony
and evidence was required to determine whether the
plaintiff’s name should remain on the central registry.
Specifically, the notice informed the parties that they
should be prepared to present evidence regarding
whether the plaintiff had demonstrated changed condi-
tions since the incident. Moreover, the hearing officer
stated that specific documentation was needed from
the plaintiff regarding her claims of completion of com-
munity service and counseling requirements, her job
history, and confirmation that she had no further inci-
dents with a minor child. The second day of the hearing
took place on May 17, 2016.5
   In her written final decision, the hearing officer
upheld the department’s decision to substantiate the
allegations against the plaintiff for physical abuse, phys-
ical neglect, and emotional neglect of C and to place
her name on the central registry. The plaintiff appealed
to the trial court, which affirmed the decision of the
hearing officer and dismissed the appeal.6 The plaintiff
then appealed to this court. Additional facts will be set
forth as necessary.
                             I
  The plaintiff first claims that the court improperly
concluded that a finding of chronicity7 was not required
to place the plaintiff’s name on the central registry.
Specifically, the plaintiff argues that, because the hear-
ing officer made an explicit finding that there was no
chronicity, her name could not be placed on the central
registry. We disagree.
   We begin our analysis by setting forth the standard
of review and legal principles relevant to the resolution
of the plaintiff’s claim. ‘‘[J]udicial review of an adminis-
trative agency’s action is governed by the Uniform
Administrative Procedure Act (UAPA), General Stat-
utes § 4-166 et seq., and the scope of that review is
limited. . . . When reviewing the trial court’s decision,
we seek to determine whether it comports with the
[UAPA]. . . . [R]eview of an administrative agency
decision requires a court to determine whether there
is substantial evidence in the administrative record to
support the agency’s findings of basic fact and whether
the conclusions drawn from those facts are reasonable.
. . . Neither this court nor the trial court may retry the
case or substitute its own judgment for that of the
administrative agency on the weight of the evidence or
questions of fact. . . . Conclusions of law reached by
the administrative agency must stand if . . . they
resulted from a correct application of the law to the
facts found and could reasonably and logically follow
from such facts. . . . The court’s ultimate duty is only
to decide whether, in light of the evidence, the [agency]
has acted unreasonably, arbitrarily, illegally, or in abuse
of [its] discretion.’’ (Internal quotation marks omitted.)
Recycling, Inc. v. Commissioner of Energy & Environ-
mental Protection, 179 Conn. App. 127, 139–40, 178 A.3d
1043 (2018).
   ‘‘The [central] registry scheme is codified in two sec-
tions that work in tandem: General Statutes §§ 17a-101g
and 17a-101k. Section 17a-101g sets forth the [depart-
ment’s] responsibilities upon receiving a report of abuse
or neglect of a child: classification; evaluation; investi-
gation; and determination of whether abuse or neglect
has occurred. General Statutes § 17a-101g (a) and (b).
The statute directs that: ‘[i]f the [C]ommissioner of
[Children and Families (commissioner)] determines
that abuse or neglect has occurred, the commissioner
shall also determine whether: (1) [t]here is an identifi-
able person responsible for such abuse or neglect; and
(2) such identifiable person poses a risk to the health,
safety, or well-being of children and should be recom-
mended by the commissioner for placement on the [cen-
tral registry] established pursuant to section 17a-101k.’
General Statutes § 17a-101g (b). The [department] is
directed under § 17a-101k (i) to adopt regulations to
implement the provision of that statute.’’ (Footnote
omitted.) Hogan v. Dept. of Children & Families, 290
Conn. 545, 568–70, 964 A.2d 1213 (2009).
   In accordance with § 17a-101k (i), the department
promulgated regulations to implement the central regis-
try. See Regs., Conn. State Agencies §§ 17a-101k-1
through 17a-101k-16.8 Notably, § 17a-101k-3 (b) of the
Regulations of Connecticut State Agencies provides in
relevant part: ‘‘A person shall be deemed to pose a risk
to the health, safety, or well-being of children, and listed
on the central registry, when . . . (4) the individual
responsible for physical or emotional abuse is a person
entrusted with the care of a child . . . .’’ (Emphasis
added.) Moreover, § 34-2-8 of the department’s policy
manual, the operative department policy at the time of
the hearing,9 provided that, once an allegation of neglect
or abuse was substantiated, the department must iden-
tify the perpetrator, if possible, and make a separate
finding as to whether that person should be placed on
the central registry. Notably, § 34-2-8 stated in relevant
part that ‘‘the identified perpetrator shall be recom-
mended by investigations staff for placement on the
[central registry], and shall be confirmed by the [h]ear-
ings [o]fficer for placement on the [central registry]
when . . . the perpetrator of physical or emotional
abuse is a person entrusted with the care of a child
. . . .’’ (Emphasis added.) Furthermore, § 34-2-8
required the department, when determining whether a
perpetrator poses a risk to the health, safety, and well-
being of children and should be placed on the central
registry, to ‘‘look at factors including the intent of the
perpetrator, the severity of the impact and the chronic-
ity of the perpetrator’s conduct in making that determi-
nation.’’10 (Emphasis added.)
  In the present matter, the plaintiff argues that a find-
ing of chronicity must be made in order to place an
individual on the central registry. As stated in the trial
court’s thorough and well reasoned memorandum of
decision, although the hearing officer must consider
whether the abuse was chronic, there is no requirement
in the regulations or the department’s policy manual
that the hearing officer must find chronicity as a prereq-
uisite to adding a person’s name to the central registry.11
If we were to accept the plaintiff’s position that chronic-
ity must be found in each case, the department would
be left in the anomalous position of being unable to list
individuals on the central registry who commit a single
severe and intentional violent act against a child.12 See,
e.g., State v. Peeler, 267 Conn. 611, 615, 619, 841 A.2d
181 (2004) (defendant murdered seven year old child).
This result would clearly circumvent the legislature’s
intent to prevent or discover abuse of children. See
Hogan v. Dept. of Children & Families, supra, 290
Conn. 572–73 (purpose of central registry is to prevent
or discover abuse of children).13
                             II
  The plaintiff next claims that the trial court erred in
concluding that the hearing officer did not improperly
shift the burden of proof to the plaintiff when the hear-
ing officer scheduled a second hearing date so that the
parties could present evidence regarding whether the
plaintiff had demonstrated changed conditions that
would justify the removal of her name from the central
registry. We disagree.
  The following standard of review and legal principles
are relevant to the plaintiff’s claim. ‘‘[P]lenary review
applies to a question of misallocation of a burden of
proof.’’ (Internal quotation marks omitted.) In re Jason
R., 306 Conn. 438, 452, 51 A.3d 334 (2012). ‘‘[W]e are
mindful that an opinion must be read as a whole, with-
out particular portions read in isolation, to discern the
parameters of its holding. . . . Furthermore, [w]e read
an ambiguous trial court record so as to support, rather
than contradict, its judgment.’’ (Citation omitted; inter-
nal quotation marks omitted.) Id., 453.
   Upon our review of the record and the hearing offi-
cer’s decision, we conclude that the hearing officer did
not improperly shift the burden of proof to the plaintiff.
On the first day of the hearing, the hearing officer explic-
itly stated that the purpose of the hearing was to deter-
mine whether the department’s decision to substantiate
allegations against the plaintiff for abuse and neglect
and to place her name on the central registry should
be upheld.14 The record further reveals that, during the
first day of the hearing, the plaintiff testified, without
providing any documentation, that, since the incident,
she had completed counseling and community service
and had not been involved in any further incidents. In
light of this testimony suggesting changed conditions
after the department substantiated allegations against
her in 2007, the hearing officer provided the plaintiff
with an opportunity to submit specific documentation
to corroborate her testimony.15 See General Statutes
§ 4-181a (b) (‘‘[o]n a showing of changed conditions,
the agency may reverse or modify the final decision, at
any time, at the request of any person or on the agency’s
own motion’’). In other words, although the hearing
officer found that the department had proved that the
allegations against the plaintiff had been substantiated
and that it was appropriate to place her name on the
central registry, the hearing officer wanted to provide
the plaintiff with an opportunity to prove that her name
should be removed from the central registry pursuant to
§ 4-181a (b), in part by providing documentation which
demonstrated that, since the time her name was placed
on the central registry in 2007, changed conditions war-
ranted the removal of her name from the central
registry.
   When considering whether the department’s decision
to place the plaintiff’s name on the central registry
should be upheld or reversed, the hearing officer, in
her final decision, first considered the intent, severity,
and chronicity criteria enumerated in § 17a-101k-3 of
the Regulations of Connecticut State Agencies and § 34-
2-8 of the department’s policy manual, in addition to
the plaintiff’s lack of insight into and failure to accept
responsibility for the incident. See Hogan v. Dept. of
Children & Families, supra, 290 Conn. 566 (hearing
officer considered plaintiff’s failure to accept responsi-
bility in upholding placement on central registry). The
hearing officer’s findings made it clear that the depart-
ment had satisfied its burden of proof with respect to
the plaintiff physically abusing C and being placed on
the central registry.16 The hearing officer, however, in
a reasonable interpretation of the plaintiff’s letter to
the department, and in light of the plaintiff’s testimony,
gave the plaintiff an opportunity to prove the claim that
she had raised, i.e., her changed conditions, which, if
proved, would obviate the need for her to continue to
be listed on the central registry. She failed, however, to
prove those changed conditions.17 The hearing officer,
therefore, reasonably concluded that she could not
make a finding that changed conditions existed suffi-
cient to modify the department’s decision to include
the plaintiff’s name on the central registry. Even if the
conclusory paragraph of the hearing officer’s decision
contained ambiguities, as claimed by the plaintiff, a
reading of the decision as a whole, in conjunction with
an examination of the record, leads us to conclude that
the hearing officer did not, at any time, improperly shift
the burden of proof to the plaintiff.18
   The judgment is affirmed.
   In this opinion the other judges concurred.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   1
     The department also substantiated allegations against the plaintiff for
physical neglect of another minor child who resided at the facility, but its
decision was later reversed by the hearing officer.
   2
     Hereinafter, all references to §§ 17a-101g or 17a-101k in this opinion are
to the 2007 revision of those statutes.
   3
     The plaintiff, in her argument to the trial court, claimed for the first time
that the department violated § 17a-101k (b) by failing to notify her before
she was placed on the central registry in 2007. The court declined to address
this issue because it was not raised before the hearing officer at the plaintiff’s
substantiation hearing. On appeal to this court, the plaintiff does not raise
any claim related to her alleged lack of notice.
   4
     The plaintiff attached to her letter three character references and docu-
mentation that her criminal case was dismissed.
   5
     The hearing was continued several times at the request of the plaintiff,
who retained counsel before the second day of the hearing commenced.
   6
     The court issued two memoranda of decision. The first memorandum
of decision dismissed the plaintiff’s appeal from the hearing officer’s decision
to uphold the department’s determination to substantiate allegations of
physical abuse, physical neglect, and emotional neglect by the plaintiff
against C, but ordered supplemental briefing on the issue of whether to
remand the case to the hearing officer for clarification on the allocation of
the burden of proof. See Natasha B. v. Dept. of Children & Families,
Superior Court, judicial district of New Britain, Docket No. CV-XX-XXXXXXX-
S (July 13, 2017). The second memorandum of decision addressed the issues
of chronicity and the allocation of the burden of proof, which are the issues
before this court on appeal. See Natasha B. v. Dept. of Children & Families,
Superior Court, judicial district of New Britain, Docket No. CV-XX-XXXXXXX-
S (December 21, 2017). All references to the trial court’s memorandum of
decision refer to its second memorandum of decision unless otherwise noted.
   7
     When looking at chronicity, a term that appears in the state regulations
relating to the central registry, the department is to consider, inter alia,
whether ‘‘there is a pattern or chronic nature to the neglect regardless of
the measurable impact to the victim’’; Regs., Conn. State Agencies § 17a-
101k-3 (e) (3); and whether ‘‘there was a previous substantiation of neglect
by the individual responsible for the current abuse or neglect for an incident
or conduct unrelated to the current incident or conduct . . . .’’ Regs., Conn.
State Agencies § 17a-101k-3 (e) (4).
   8
     These regulations were adopted effective November 7, 2008. See footnote
11 of this opinion.
   9
     Effective January 2, 2019, the department has updated its policy manual.
The current version of the policy manual may now be found in § 22-4.
   10
      The updated department policy manual; see footnote 9 of this opinion;
clarifies that intent, severity, and chronicity do not all have to be found to
place an individual’s name on the central registry.
   11
      The plaintiff raises for the first time in a single paragraph of her reply
brief that the court and the department erroneously relied on statutes,
regulations, and policy manual sections that were not in effect at the time
the incident occurred in July, 2007. ‘‘It is also a well established principle
that arguments cannot be raised for the first time in a reply brief. . . . State
v. Garvin, 242 Conn. 296, 312, 699 A.2d 921 (1997); see also SS-II, LLC v.
Bridge Street Associates, 293 Conn. 287, 302, 977 A.2d 189 (2009); Calcano
v. Calcano, 257 Conn. 230, 244, 777 A.2d 633 (2001); Commissioner of Health
Services v. Youth Challenge of Greater Hartford, Inc., 219 Conn. 657, 659
n.2, 594 A.2d 958 (1991). [I]t is improper to raise a new argument in a reply
brief, because doing so deprives the opposing party of the opportunity to
respond in writing. . . . Markley v. Dept. of Public Utility Control, 301
Conn. 56, 74, 23 A.3d 668 (2011).’’ (Internal quotation marks omitted.) State
v. Myers, 178 Conn. App. 102, 106, 174 A.3d 197 (2017). In any event, § 34-
2-8 of the department’s manual was effective on January 11, 2007, before
the incident occurred.
   12
      The hearing officer found that the plaintiff had no prior or subsequent
incidents similar to that with C, so she determined that the chronicity
criterion had not been met.
   13
      To bolster her claim, the plaintiff quotes Sanchez v. Katz, Superior
Court, judicial district of New Britain, Docket No. CV-12-66022396-S (July
10, 2014), for the proposition that ‘‘[w]ithout a finding that the same problem
considered severe is also chronic, the hearing officer’s conclusion cannot
stand.’’ In Sanchez, the trial court upheld the department’s substantiation
of allegations against the plaintiff for physical neglect and her subsequent
placement on the central registry. The trial court took issue with the hearing
officer’s reliance on one set of acts and omissions to find severity and
another set of acts and omissions to find chronicity. Even if we were to
agree with the inference that the plaintiff draws from her reading of Sanchez
and conclude that its holding required a finding of chronicity to place the
plaintiff on the central registry, we are neither persuaded nor are we bound
by its reasoning.
   14
      The hearing officer’s final decision states that at issue in the hearing
was whether the department’s substantiation decisions and the inclusion
of the plaintiff’s name on the central registry should be upheld or reversed.
   15
      Before the second day of the hearing commenced, the hearing officer
stated that the second hearing date was necessary because she ‘‘needed
additional information to address the issue of the central registry . . . [and]
was giving the [plaintiff] the opportunity to submit additional information.’’
   16
      With respect to the plaintiff’s physical abuse of C, the hearing officer
found that the department had proved, by a fair preponderance of the
evidence, that the substantiation of the plaintiff should be upheld. The
hearing officer found that the plaintiff, who repeatedly punched C in the
face, had used unreasonable, aggressive, excessive and violent force, and
that C had sustained injuries to her head, including bruises, scratches and
swelling. The hearing officer also found that the plaintiff had reacted to C’s
behavior in an unruly, vicious and inappropriate manner. The plaintiff, on
appeal, does not challenge these findings. There is, therefore, substantial
evidence in the administrative record to support the hearing officer’s findings
of basic fact and the conclusions she drew from those facts, which are rea-
sonable.
   The hearing officer also upheld the substantiation of emotional neglect
and physical neglect.
   17
      We also agree with the court that the plaintiff was in the best position to
provide documentation to support her own testimony regarding her changed
conditions. Because the hearing officer essentially treated the plaintiff’s
testimony as a request to modify or reverse the department’s decision in
accordance with § 4-181a (b), it logically follows that the plaintiff would
need to present evidence to demonstrate those changed conditions. See,
e.g., Brochard v. Brochard, 185 Conn. App. 204, 243–44, 196 A.3d 1171 (2018)
(In context of motion to modify custody and child support, ‘‘[t]he party
seeking the modification has the burden of proving a substantial change in
circumstances. . . . To obtain a modification, the moving party must dem-
onstrate that circumstances have changed since the last court order such
that it would be unjust or inequitable to hold either party to it. Because the
establishment of changed circumstances is a condition precedent to a party’s
relief, it is pertinent for the trial court to inquire as to what, if any, new
circumstance warrants a modification of the existing order. In making such
an inquiry, the trial court’s discretion is essential.’’ [Internal quotation
marks omitted.]).
   In its memorandum of decision, the court carefully analyzed the placement
of the burden of proof in this case, stating: ‘‘In the order for a second day
of the hearing, the hearing officer gave the plaintiff the opportunity to
provide documentary evidence to corroborate her testimony, which could
constitute evidence of changed conditions. This was within the hearing
officer’s discretion. [Section] 4-181a (b) provides that ‘[o]n a showing of
changed conditions, the agency may reverse or modify the final decision,
at any time, at the request of any person or on the agency’s own motion.’
   ‘‘It is clear from the decision that the hearing officer correctly held the
department to its burden of proof on the facts underlying the substantiation
for physical abuse, physical neglect, and emotional neglect. See Record, p.
63 (finding that department ‘has proven, by a fair preponderance of the
evidence, that its substantiation of the [plaintiff] for the physical abuse of
[C] shall be upheld’); and p. 64 (identifying standards that department was
required to demonstrate for substantiation of emotional neglect and physical
neglect). In the discussion of the [central] registry, the hearing officer clearly
and correctly stated the standards the department was required to apply to
include a person on the [central] registry. . . . It is clear that the hearing
officer found the initial inclusion on the [central] registry to be justified
based on the evidence of the severity of the plaintiff’s conduct and of her
intent, despite [no] showing of previous or subsequent incidents. The hearing
officer also considered the plaintiff’s lack of insight and failure to accept
responsibility for the incident. . . . [T]he hearing officer was not precluded
from considering these facts. [Our] Supreme Court has recognized that the
failure to accept responsibility for abuse ‘reasonably may be considered as
an indication that there is a risk that the abuse will continue.’ Hogan v.
Dept. of Children & Families, supra, 290 Conn. 566.’’ (Citation omitted.)
   18
      The final paragraph of the hearing officer’s decision concludes: ‘‘Based
on the intent and severity, as well as the [plaintiff’s] lack of insight gained
since the incident and her failure to provide any additional support about
whether she has had a successful employment history, it is found that the
[plaintiff] does pose a risk to the health, safety and well-being of children.
Therefore, the inclusion of the [plaintiff’s] name on the department’s central
registry shall be upheld.’’